DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest (in combination with the other claim limitations) wherein the ridge-receiving portion is formed along a longitudinal direction of the film winding portion, which is perpendicular to both the lateral direction and the winding axis direction, so as to be longer in the longitudinal direction than in the lateral direction (claim 1 and its dependents). 
 
The prior art does not teach or suggest (in combination with the other claim limitations) wherein the ridge-receiving portion is formed so that when viewed along the winding axis direction, d2 ≤ dl/2, where dl is a distance between the pair of flat side faces of the film winding portion in the lateral direction, and d2 is a distance between the ridge-receiving portion and the contour of the film winding portion in the longitudinal direction (claim 4 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) wherein the ridge-receiving portion is formed along a longitudinal direction of the film winding portion, which is perpendicular to both the lateral direction and the winding axis direction, so as to be longer in the longitudinal direction than in the lateral direction (claim 14 and its dependents).  

The prior art does not teach or suggest (in combination with the other claim limitations) wherein the ridge-receiving portion is formed so that when viewed along the winding axis direction, d2 ≤ dl/2, where dl is a distance between the pair of flat side faces of the film winding portion in the lateral direction, and d2 is a distance between the ridge-receiving portion and the contour of the film winding portion in the longitudinal direction (claim 17 and its dependents).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848